Citation Nr: 1138740	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral chronic maxillary sinusitis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to September 2005.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in February 2010 and is now ready for appellate review.  


FINDING OF FACT

Absent for the entire initial rating period beginning October 1, 2005, have been one or two episodes of sinusitis per year requiring bed rest and treatment by a physician and four to six weeks of antibiotic treatment, or three to six episodes per year of sinusitis not requiring bed rest and treatment by a physician characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

For the entire claim/appeal period beginning October 1, 2005, the criteria for a compensable disability rating for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.97, Diagnostic Code (DC) 6513 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher (initial) rating and/or an earlier effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (holding that, when a claim for service connection has been proven, the purpose of 38 U.S.C.A. § 5103(a) has been satisfied and the requirement of notice under its provisions has been satisfied).  

Here, the Veteran's appealed claim for higher initial rating for sinusitis falls squarely within the pattern described in Dingess.  Thus, no additional VCAA notice was required with respect to that appealed issue.  Furthermore, in the course of appeal, following the Veteran's NOD as to the appealed March 2006 rating action granting service connection for that disorder, the RO issued VCAA letters in March 2006, June 2008, and September 2010 addressing the claim for higher initial evaluations including sinusitis.  In these letters, the Veteran was informed of the notice and duty-to-assist provisions of the VCAA, and was informed of the information and evidence necessary to substantiate the claims for higher initial ratings, and this notice was prior to readjudication of the claim by SSOCs in March 2008, August 2008, and June 2011.  These VCCA notice letters told the Veteran that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained. 

The Board further finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, and associated all records obtained with the claims folders.  Service treatment records (STRs) were also obtained and associated with the claims file.  The RO also informed the Veteran including by the appealed rating action, by the SOC, and by SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim for an increased initial rating for sinusitis.  

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested.  Records of post-service treatment have been associated with the claims file.  The Veteran was afforded an opportunity to address his claims, and did so by submitted statements.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  In short, in this case, with regard to the initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the initial rating assigned for period beginning October 1, 2005.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA examinations for compensation purposes addressing the severity of the Veteran's sinusitis were conducted in January 2006 and, as directed by the February 2010 Board remand, October 2010.  The Board finds that these examinations, taken together with records of post-service private treatment including as submitted by the Veteran and the Veteran's own submitted statements, as discussed below, are adequate for the Board's adjudication herein.  The Veteran was duly afforded the opportunity to produce additional evidence to support his claim, and the VA examinations have provided adequate information to evaluate the Veteran's sinusitis for rating purposes. 

For the reasons stated below, the Board does not agree that further VA examination is necessary to perform this evaluation as contended by the Veteran's representative in his September 2011 presentation to the Board, and remand for a further examination would not present a reasonable possibility of affording a better picture of the nature and severity of the claimed sinusitis over the rating period, because adequate examinations have already been performed without findings indicating significant ambiguity in the record or the likelihood of greater severity of disability being discovered.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

In short, the Board has determined that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for sinusitis - that of objective or corroborating evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran.  Moreover, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.  In sum, the Board concludes that all required notice and development assistance has been afforded to the appellant. 

II.  Legal Criteria/Analysis

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in the instant case.  Fenderson v. West, 12 Vet. App 119 (1999).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

These ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran seeks a higher initial evaluation for his sinusitis for the entire rating interval beginning from the October 1, 2005, date of service connection, above the noncompensable (0 percent) rating assigned.  

Under 38 C.F.R. § 4.97, DC 6513, a compensable (10 percent) rating for maxillary sinusitis is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A note following DC 6513 indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The STRs do not identify any specific treatment for sinusitis, but do reflect treatment for pharyngitis in February and November 1989 and a viral syndrome in February 1992.  The diagnosis of sinusitis is listed on reports from examinations and medical histories collected therein, to include in February 1984 (wherein it was indicated the condition had been treated with antibiotics), July 1999, and October 2000.  A medical assessment completed a few months prior to separation from service in May 2005 noted a history of chronic sinusitis treated with conservative measures.  The examination of the sinuses at that time noted full turbinates and clear nares.  

The post-service evidence includes reports from the aforementioned January 2006 VA compensation examination, at which time the Veteran reported a "long history" of post nasal drainage and congestion.  He also reported that he averages about one headache per week which he thinks is sinus related.  The Veteran stated that he was only treated with antibiotics once the previous year, but was not sure whether it was for a cold or sinus infections.  He did indicate that penicillin was required to clear the infection.  The physical examination showed both ears to be clear; the nose had slightly hyperemic nasal mucosa.  No mucopus was present in the nose or nasopharynx and no nasal polyps were present.  A significant nasal obstruction was demonstrated and the examination of the mouth and oropharynx was unremarkable.  A CT scan of the paranasal sinuses accomplished in conjunction with the examination showed a mucous retention cyst of the left maxillary sinus and mucosal thickening of the right maxillary sinus.  The diagnoses included allergic rhinitis and bilateral chronic maxillary sinusitis, and the examiner noted that the Veteran's current employment, social, and daily functioning "should not be adversely affected by [the] disabilities which I am evaluating at the present time."    

Thereafter, the Veteran indicated in his NOD received in May 2006 that he had experienced two occasions of sinus problems that required antibiotics since the previous October.  He submitted a report from private medical treatment for sinus problems in November 2005, with symptoms listed therein to include a sore throat, cough, and clogged ears.  A history of chronic sinusitis was noted on this report.  The assessment was pharyngitis, and an antibiotic (Amoxil) was prescribed. 

At the most recent VA compensation examination conducted in October 2010, the reports from which document review of the claims files prior thereto, the Veteran described problems with a runny nose and nasal congestion that interfere with sleep.  He indicated that he mostly self-medicates with a combination of Sudafed and Tylenol sinus medications.  He specifically stated that over the last year he had not been treated for acute or recurrent sinus infection with antibiotics.  The physical examination showed both ears to be clear and very pale boggy nasal mucosa in the nose.  There was some enlargement of the bilateral inferior turbinates but no mucopus in the nose or nasopharynx.  There was no nasal crusting and no polyps.  A nasal endoscopy revealed boggy, pale, edematous nasal mucosa but no evidence of mucopus, crusting, or polyps.  A 30 percent nasal obstruction was estimated involving each nasal cavity.  The examination of the mouth and oropharynx was unremarkable, and the diagnoses were chronic allergic rhinitis and sinusitis.   

Applying the pertinent criteria to the facts summarized above, the Board notes initially that some of the upper respiratory symptomatology demonstraed above, in particular the nasal obstruction, is contemplated by the rating assigned for the service connected allergic rhinitis.  Such symptomatology already contemplated by the rating assinged for allergic rhnitis cannot be used as a basis for assigning an increased rating for sinusitis as it would by tantamount to "pyramiding," or employing the Rating Schedule as a vehicle for compensating a claimant twice for the same symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14 (2010).  

With respect to the applicable rating criteria, there is nothing in the record that suggests that the Veteran's sinusitis has resulted in one or two incapacitating (requiring bed rest and treatment by a physician) episodes per year of sinusitis requiring prolonged lasting four to six weeks of antibiotic treatment.  The Veteran himself has not described such episodes.  While antibiotics were documented to have been prescribed by a private physician in November 2005, this prescription was for pharyngitis, and not sinusitis.  

As for the other basis for a compensable rating; namely, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, such symptom clusters in the frequency required for compensation simply is not shown by the clinical evidence summarized above or asserted by the Veteran.  Crusting was specifically not shown upon the most recent VA examination of the nose, and as the Veteran did not at that time describe the symptomatology required for increased compensation on the basis of non incapacitating episodes.  As a result, while the VA examiner did not specifically indicate whether the Veteran had incapacitating episodes of sinusitis in the frequency required for compensation, the Board finds the clinical evidence contained in the reports from the October 2010 VA examination, in combination with the other clinical evidence and statements of the Veteran, to be adequate for rating purposes.  Thus, the Board respectfully rejects the rationale posed by the Veteran's representative for another remand to provide a VA examination for the sole purpose of having an examiner expound on the existence and frequency of incapacitating episodes of sinusitis.  

In summary, and for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for a compensable rating for sinusitis are met under DC 6513 are met over any initial rating interval.  In particular, the Board has considered staged ratings in this case, but finds that during no interval during the initial rating period was the evidence in equipoise for that purpose, but rather the evidence consistently preponderated against assignment of a compensable  evaluation, without the requisite symptoms including considerable impairment of health shown to support a compensable rating.  DC 6513; Fenderson, supra. 

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In this regard, the VA examiner who conducted the January 2006 specifically found that the Veteran's sinusitis did not affect employment or daily functioning.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted. 



ORDER

Entitlement to an compensable initial rating for bilateral chronic maxillary sinusitis is denied for the entire appeal period.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


